          Case 2:20-cv-05832-CCC-ESK Document 11 Filed 07/23/20 Page 1 of 1 PageID: 231




                                      UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY


           GOVERNMENT EMPLOYEES INSURANCE                          Civil Action No.: 2:20-cv-05832-CCC-ESK
           CO., GEICO INDEMNITY CO., GEICO GENERAL
           INSURANCE COMPANY and GEICO CASUALTY
           CO.,

                 Plaintiffs,
                                                                           NOTICE OF APPEARANCE
                               v.

           OASIS MEDICAL AND SURGICAL
           WELLNESS GROUP, LLC, RALPH DANIEL,
           P.A., KEITH JOHNSON, M.D., SUJAL PATEL,
           M.D., SAMUEL SCHENKER, M.D., SAMMY
           MASRI, M.D., and RALPH WHEELER, M.D.,


                 Defendants.



                   SHANNON CARROLL of Brach Eichler, LLC is admitted to practice in this Court and

           hereby enters her appearance on behalf of Defendants, Oasis Medical and Surgical Wellness

           Group, LLC, Ralph Daniel, P.A., Keith Johnson, M.D., Sujal Patel, M.D., Samuel Schenker, M.D.,

           Sammy Masri, M.D., and Ralph Wheeler, M.D., in the above title action, and requests that copies

           in this action be served upon the undersigned.


            Dated: July 23, 2020                            BRACH EICHLER, LLC



                                                            Shannon Carroll, Esq.
                                                            101 Eisenhower Parkway, Suite 201
                                                            Roseland, NJ 07068
                                                            scarroll@bracheichler.com
                                                            T: (973) 228-5700
                                                            F: (973) 618-5988




BE:11156800.1/MAS144-278458
